Citation Nr: 0826761	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from January 2000 to January 
2004.

The case comes before the Board of Veterans' Appeals (Board) 
from May 2004 and January 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which assigned an initial 10 percent rating 
for the veteran's service-connected migraine headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her November 2005 VA Form 9, the veteran requested a 
hearing before a member of the Board at her local RO.  A 
November 2005 RO letter then advised the veteran of the 
option of selecting a video-conference hearing, but that if 
she still wanted her originally requested hearing, she was to 
do nothing.  The veteran never communicated a willingness to 
accept a video-conference hearing in lieu of a hearing at her 
local RO before the Board.  Thereafter, although the veteran 
received proper notice of a December 2006 video-conference 
hearing and then failed to report for that video-conference 
hearing, her representative has communicated that she still 
desires a hearing before a member of the Board at her RO.  
Consequently, since the veteran was never afforded the 
hearing she originally requested in her Form 9, the Board 
finds that it has no alternative but to remand this matter so 
the veteran can be afforded an in-person hearing before a 
member of the Board at her local RO.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with an in-person 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



